May Dear Chevron Shareholder: In connection with our sponsorship of a shareholder proposal calling for a report on Chevron’s global environmental standards (Item No. 10 on Chevron’s 2009 Annual Meeting ballot), we urge you to review the attached recent analysis “Chevron-Ecuador Lawsuit Poised to Enter Congressional Debate; Additional Data Points Appear Negative for Chevron,” published on April 28 by the Potomac Research Group. Trillium Asset Management Corporation is a co-sponsor of Item No. 10, which addresses the adequacy of Chevron’s environmental standards in light of numerous toxic legacy issues arising from its operations in Ecuador, Nigeria, Burma, and Angola.
